DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application, a Preliminary Amendment, and an Information Disclosure Statement filed on November 26, 2020.  This action is made non-final.
2.	Claims 1, 2, 5-10, 12, 14-16, 19, 21-24, 26, 28, and 29 are pending in the case; Claims 1, 15, and 29 are independent claims; Claims 3, 4, 11, 13, 17, 18, 20, 25, and 27 were canceled by Preliminary Amendment filed on November 26, 2020.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9, 10, 12, 14-16, 19, 21, 23, 24, 26, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciabarra, JR. (hereinafter Ciabarra), US 2019/0260818 A1, published on August 22, 2019.
With respect to independent Claim 2, Ciabarra teaches a struggle identification system, the system comprising processing circuitry configured to: 
obtain first information of first entries into a first stage and second information of second entries into a second stage, each entry of the first entries and each entry of the second entries is (a) performed during a respective session for performing an action, and (b) associated with a characteristic characterizing the respective session, wherein the characteristic is a discrete variable with a number of values (see ¶¶ 0083-87, showing storing session information regarding multiple stages in a conversion funnel, and further showing one or more suspect sessions sharing a suspect attribute where the suspect conversion rate is compared to a typical conversion rate for corresponding sessions; see also ¶¶ 0027, 0029, discussing stages and further discussing attributes of a session, such as form factor of a device, operating system, geolocation, etc.).
calculate, for each given value of the values, (a) a first entries number being the number of first entries associated with the characteristic having the given value into the first stage, and (b) a second entries number being the number of second entries associated with the characteristic having the given value into the second stage (see Fig. 6A, ¶¶ 0042-46, 0085, showing calculation of  
identify one or more deviating values of the values, wherein a deviating value is a value of the values associated with a first ratio between the first entries number and the second entries number of the deviating value that deviates from a second ratio of the first entries number and the second entries number for the values other than the deviating value, as determined by a statistical test, wherein the deviating values are indicative of struggle of users of sessions characterized by the characteristic with the deviating values to complete the first stage (see ¶¶ 0031, 0046, showing that an underperforming stage can be identified based upon the missed-conversion value exceeding a threshold).
.
With respect to dependent Claim 2, Ciabarra teaches the struggle identification system of claim 1, as discussed above, and further teaches wherein the first stage and the second stage are: (a) two subsequent stages of a sequence of stages, the second stage being subsequent to the first stage or (b) the same stage at different points in time or (c) two stages of a sequence of stages at different points in time (see ¶¶ 0027, 0041).

With respect to dependent Claim 5, Ciabarra teaches the struggle identification system of claim 1, as discussed above, and further teaches wherein the first stage and the second stage are identified based on input from a user of the system (see ¶ 0027, showing that the stages may be defined based on interactions made by the user).

With respect to dependent Claim 6, Ciabarra teaches the struggle identification system of claim 1, as discussed above, and further teaches wherein the processing circuitry is further configured to: provide a user of the system with an alert indicating the deviating values (see ¶ 0046, showing that information related to the underperforming stage can be presented to the user).

With respect to dependent Claim 7, Ciabarra teaches the struggle identification system of claim 1, as discussed above, and further teaches wherein the deviating value is identified when the deviation of the first ratio from the second ratio exceeds a threshold (see ¶ 0046, showing that an underperforming stage can be identified based on the missed-conversion value exceeding a threshold).

With respect to dependent Claim 9, Ciabarra teaches the struggle identification system of claim 1, as discussed above, and further teaches wherein the characteristic is one or more of the following: device type of a device used to perform the session, operating system of the device, resolution of a screen of the device or geolocation of the device during the session (see ¶ 0029).

dependent Claim 10, Ciabarra teaches the struggle identification system of claim 1, as discussed above, and further teaches wherein the session is a web session and each stage is a web page (see ¶¶ 0026-27).

With respect to dependent Claim 12, Ciabarra teaches the struggle identification system of claim 1, as discussed above, and further teaches wherein the session is an applicative session and each stage is a part of an application (see ¶¶ 0026-27, showing “other application”).

With respect to dependent Claim 14, Ciabarra teaches the struggle identification system of claim 12, as discussed above, and further teaches wherein a device used to perform the session is a mobile device and each stage is a part of a mobile application (see ¶ 0022, 0029, 0066).


With respect to Claims 15, 16, 19, 21, 23, 24, 26, 28, and 29, these claims reflect a method and a non-transitory computer readable storage medium comprising steps and/or features recited in Claims 1, 2, 5, 7, 9, 10, 12, and 14, respectively, and are thus rejected along the same rationale as those claims, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ciabarra.
dependent Claim 8 (and similarly, dependent Claim 22), Ciabarra teaches the struggle identification system of claim 1, as discussed above, and while Ciabarra does not appear to explicitly illustrate wherein the statistical test is a chi-squared statistical test a skilled artisan would understand that a determination of threshold for determining an underperforming stage can be achieved in different ways, including a chi-squared statistical test, or similar approaches, as desired (see ¶ 0046).  Thus, a particular calculation used to determine the threshold would be a matter of design choice.



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179